DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure
IDS Submitted on 8/20/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 13-14 states “computer-readable” instructions having stored but the storage (medium) is not mentioned. Further, as explained in the specification storage medium can be “transitory” or “non-transitory”, which can be interpreted to include transitory signals.  
Claim 16-18 recite medium for use in a computer system. Claim 16-18 states “computer-readable medium”. The term “medium” is defined or explained in the specification as “transitory” or “non-transitory”, which can be interpreted to include transitory signals.  

Official Gazette Notice 1351 OG 212, dated February 23, 2010, states "the broadest reasonable interpretation of a claim drawn to a computer readable medium...typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media." 
"A transitory, propagating signal ... is not a 'process, machine, manufacture, or composition of matter.' Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter." In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007). 
Because the full scope of the claim encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim as a whole is non-statutory. The 



Claim Objection
Claim 1 and 7 are objected to because of the following informalities:  the word “time” is misspelled as “tome” in line 7 and line 10 respectively in claim 1 and 7. 
Appropriate corrections is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan, Shasank et al (PGPUB Document No. 20170031967), hereafter referred as to “Chavan”, in view of Arthanarisamy, Krishnamurthy  (PGPUB Document No. US 20180218041), hereafter, referred to as “Arthanarisamy”.

A method comprising: evaluating historical processing patterns associated with a query; identifying, based on the historical processing patterns, efficient classes and inefficient classes associated with a query (Chavan, para 0021 discloses  using  historical processing patterns (statistics) for identification of query performance degrader “The information may identify current and historical trends in expression usage across various database queries. The metadata values may be queried and processed by various clients to improve the performance of queries, to perform automatic data optimizations, and to optimize storage of database objects”; para 0049 & Fig. 1 discloses keeping track of table scans which can be caused by query operation, operator, expression or functions “Database Operation ID: This attribute identifies which database operation, if any; is being performed on the column. For instance, the attribute may identify whether the column is being accessed as part of a predicate evaluation, aggregation, scan, projection, etc.”);
Using the broadest reasonable interpretation consistent with the specification (paragraph 0043-0044) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “inefficient class” to mean at least any query operation, operator, expression or functions which causes large amount of scan and, “efficient class” to mean at least any query operation, operator or functions which causes small amount of scan.
assigning a set of processing rules to the query, wherein one or more of the set of processing rules to designate the inefficient classed as (1) unnecessary for processing of the query (Chavan, para 0071 discloses tracking query within a predictable amount of tome and (2) remove the inefficient classes from the query, or allow the query to fail fast(Chavan, para 0040 discloses estimating resources needed to execute a query expression in terms of cost “ESS 100 stores cost information identifying one or more costs associated with each expression being tracked. A “cost” in this context refers to an amount of resources consumed within a computing system when evaluating or otherwise processing a particular expression”; here the examiner interprets “a predictable amount of time” as cost in terms of time; para 0086 discloses replacing underperforming query expression (operators, functions etc.) based on thresholds which can be cost of big sans (inefficient class) “the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”), 
wherein the efficient and inefficient classes are further identified based on one or more processing time frames associated with scanning of the one or more portions of the database during processing of the query(Chavan, para 0086 discloses identifying underperforming expressions (operator, functions etc.) such as 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”; para 0049 & Fig. 1 discloses keeping track of table scans which can be caused by query operation, operator, expression or functions “the attribute may identify whether the column is being accessed as part of a predicate evaluation, aggregation, scan, projection, etc.”); 
blocking the inefficient classes, and executing the query without the inefficient classes based on one or more portions of a database such that the query is executed, and results are generated within the predictable amount of time(Chavan, para 0086 discloses based on the query expression statistics metadata replacing inefficient expressions/classes for better performance “In response to receiving a query, a database server instance compares the query criteria against metadata values stored in one or more columns of ESS 100. For example, if a client requests expressions that exceed a certain runtime cost threshold, the database server may compare the threshold against the runtime cost value for each expression entry within ESS 100. Similarly, the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”); 
Chavan teaches improvement of query processing but he does not explicitly teach wherein the one or more of the set of processing rules are selected based on the historical processing patterns associated with the query and one or more portions of a database to be scanned for the query; and transmitting the results in response to the query.
However, in the same field of endeavor of query improvement Arthanarisamy teaches wherein the one or more of the set of processing rules are selected based on the historical processing patterns associated with the query and one or more portions of a database to be scanned for the query(Arthanarisamy, para 0065 discloses selection of a processing rule for scanning a portion of a database “WLM 112 would determine the table name in the query plan on which the table scan operation would get performed. WLM 112 may be further configured to check in the database 114, whether there are any applicable table scan rules that correspond to the table identified in the query plan.”; para 0034-0035 further discloses that “WLM 112” keeps track of the historical pattern of execution) ; and transmitting the results in response to the query (Arthanarisamy, para 0023 discloses sending/transmitting results of the query to client “FIG. 1 illustrates a client 102, a device to enable a user to send a request to the server 104. In one example, the request may be an input to execute the query and generate a result set by running the query on the database. ”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan into applying rules for database table scan process to improve query performance of Arthanarisamy to produce an expected result of applying processing rules automatically for a query improvement. The modification would be obvious because one of ordinary skill in the art would be motivated to improve query performance.

Regarding Claim 7 (Currently Amended), Chavan teaches A database system comprising: a server computing device having memory coupled to a processing device, the memory having instructions, and the processing device to execute the instructions to facilitate operations comprising(Chavan, Fig. 4 discloses a system with server, memory etc. to execute instructions): evaluating historical processing patterns associated with a query; identifying, based on the historical processing patterns, efficient classes and inefficient classes associated with a query(Chavan, para 0021 discloses  using  historical processing patterns (statistics) for identification of query performance degrader “The information may identify current and historical trends in expression usage across various database queries. The metadata values may be queried and processed by various clients to improve the performance of queries, to perform automatic data optimizations, and to optimize storage of database objects”; para 0049 & Fig. 1 discloses keeping track of table scans which can be caused by query operation, operator, expression or functions “Database Operation ID: This attribute identifies which database operation, if any; is being performed on the column. For instance, the attribute may identify whether the column is being accessed as part of a predicate evaluation, aggregation, scan, projection, etc.”); 
Using the broadest reasonable interpretation consistent with the specification (paragraph 0043-0044) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “inefficient class” to mean at least any query operation, operator, expression or functions which causes large amount of scan and, “efficient class” to mean at least any query operation, operator or functions which causes small amount of scan.
assigning designating a set of processing rules to the query, wherein one or more of the set of processing rules to designate the inefficient classed as (1) unnecessary for processing of the query (Chavan, para 0071 discloses tracking query queries/expressions based on some rules and these tracked queries statistics would be evaluated (para 20-21) for improvements in terms of costs (resource consumption, para 0040)   “According to one embodiment, the database server instance may apply the set of rules and selection criteria when traversing the parse trees to identify which expressions to track.”; as per fig. 1 & para 0049 cost for scans are being tracked/recorded so inefficient class or scans are being designated ) within a predictable amount of tome and (2) remove the inefficient classes from the query, or allow the query to fail fast(Chavan, para 0040 discloses estimating resources needed to execute a query expression in terms of cost “ESS 100 stores cost information identifying one or more costs associated with each expression being tracked. A “cost” in this context refers to an amount of resources consumed within a computing system when evaluating or otherwise processing a particular expression”; here the examiner interprets “a predictable amount of time” as cost in terms of time; para 0086 discloses replacing underperforming query expression (operators, functions etc.) based on thresholds which can be cost of big sans (inefficient class) “the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”), 
wherein the efficient and inefficient classes are further identified based on one or more processing time frames associated with scanning of the one or more portions of the database during processing of the query(Chavan, para 0086 discloses identifying underperforming expressions (operator, functions etc.) such as scan (para 0049) based on timing information “the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”; para 0049 & Fig. 1 discloses keeping track of table scans which can be caused by query operation, operator, expression or functions “the attribute may identify whether the column is being accessed as part of a predicate evaluation, aggregation, scan, projection, etc.”); Docket No. SFDC-P302 
Application No. 15/665,529-3-blocking the inefficient classes, and executing the query without the inefficient classes based on one or more portions of a database such that the query is executed, and results are generated within the predictable amount of time(Chavan, para 0086 discloses based on the query expression statistics metadata replacing inefficient expressions/classes for better performance “In response to receiving a query, a database server instance compares the query criteria against metadata values stored in one or more columns of ESS 100. For example, if a client requests expressions that exceed a certain runtime cost threshold, the database server may compare the threshold against the runtime cost value for each expression entry within ESS 100. Similarly, the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”); 
Chavan teaches improvement of query processing but he does not explicitly teach wherein the one or more of the set of processing rules are selected based on the historical processing patterns associated with the query and one or more portions of a database to be scanned for the query, and transmitting the results in response to the query.
However, in the same field of endeavor of query improvement Arthanarisamy teaches wherein the one or more of the set of processing rules are selected based on the historical processing patterns associated with the query and one or more portions of a database to be scanned for the query (Arthanarisamy, para 0065 discloses selection of a processing rule for scanning a portion of a database “WLM 112 would determine the table name in the query plan on which the table scan operation would get performed. WLM 112 may be further configured to check in the database 114, whether there are any applicable table scan rules that correspond to the table identified in the query plan.”; para 0034-0035 further discloses that “WLM 112” keeps track of the historical pattern of execution) ; and transmitting the results in response to the query (Arthanarisamy, para 0023 discloses sending/transmitting results of the query to client “FIG. 1 illustrates a client 102, a device to enable a user to send a request to the server 104. In one example, the request may be an input to execute the query and generate a result set by running the query on the database. ”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan into applying rules for database table scan process to improve query performance of Arthanarisamy to produce an expected result of applying processing rules automatically for a query improvement. The modification would be obvious because one of ordinary skill in the art would be motivated to improve query performance.

Regarding Claim 13 (Currently Amended), Chavan teaches A computer-readable having stored thereon instructions which, when executed, cause a computing device to perform operations comprising (Chavan, Fig. 4 discloses a system with server, memory, storage etc. to execute instructions):
 evaluating historical processing patterns associated with a query; Docket No. SFDC-P302 Application No. 15/665,529-4-identifying, based on the historical processing patterns, efficient classes and inefficient classes associated with a query(Chavan, para 0021 discloses  using  historical processing patterns (statistics) for identification of query performance degrader “The information may identify current and historical trends in expression usage across various database queries. The metadata values may be queried and processed by various clients to improve the performance of queries, to perform automatic data optimizations, and to optimize storage of database objects”; para 0049 & Fig. 1 discloses keeping track of table scans which can be caused by query operation, operator, expression or functions “Database Operation ID: This attribute identifies which database operation, if any; is being performed on the column. For instance, the attribute may identify whether the column is being accessed as part of a predicate evaluation, aggregation, scan, projection, etc.”);
Using the broadest reasonable interpretation consistent with the specification (paragraph 0043-0044) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “inefficient class” to mean at least any query operation, operator, expression or functions which causes large amount of scan and, “efficient class” to mean at least any query operation, operator or functions which causes small amount of scan.
assigning a set of processing rules to the query, wherein one or more of the set of processing rules to designate the inefficient classed as (1) unnecessary for processing of the query (Chavan, para 0071 discloses tracking query queries/expressions based on some rules and these tracked queries statistics would be evaluated (para 20-21) for improvements in terms of costs (resource consumption, para 0040)     “According to one embodiment, the database server instance may apply the set of rules and selection criteria when traversing the parse trees to identify which expressions to track.”; as per fig. 1 & para 0049 cost for scans are being tracked/recorded so inefficient class or scans are being designated ) within a predictable amount of tome and (2) remove the inefficient classes from the query, or allow the query to fail fast(Chavan, para 0040 discloses estimating resources needed to execute a query expression in terms of cost “ESS 100 stores cost information identifying one or more costs associated with each expression being tracked. A “cost” in this context refers to an amount of resources consumed within a computing system when evaluating or otherwise processing a particular expression”; here the examiner interprets “a predictable amount of time” as cost in terms of time; para 0086 discloses replacing underperforming query expression (operators, functions etc.) based on thresholds which can be cost of big sans (inefficient class) “the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”), 
wherein the efficient and inefficient classes are further identified based on one or more processing time frames associated with scanning of the one or more portions of the database during processing of the query(Chavan, para 0086 discloses identifying underperforming expressions (operator, functions etc.) such as scan (para 0049) based on timing information “the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”; para 0049 & Fig. 1 disclose keeping track of table scans which can be caused by query operation, operator, expression or functions “the attribute may identify whether the column is being accessed as part of a predicate evaluation, aggregation, scan, projection, etc.”); blocking the inefficient classes, and executing the query without the inefficient classes based on one or more portions of a database such that the query is executed, and results are generated within the predictable amount of time(Chavan, para 0086 discloses based on the query expression statistics metadata replacing inefficient expressions/classes for better performance “In response to receiving a query, a database server instance compares the query criteria against metadata values stored in one or more columns of ESS 100. For example, if a client requests expressions that exceed a certain runtime cost threshold, the database server may compare the threshold against the runtime cost value for each expression entry within ESS 100. Similarly, the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”); 
Chavan teaches improvement of query processing but he does not explicitly teach wherein the one or more of the set of processing rules are selected based on the historical processing patterns associated with the query and one or more portions of a database to be scanned for the query; and transmitting the results in response to the query.
However, in the same field of endeavor of query improvement Arthanarisamy teaches wherein the one or more of the set of processing rules are selected based on the historical processing patterns associated with the query and one or more portions of a database to be scanned for the query (Arthanarisamy, para 0065 discloses selection of a processing rule for scanning a portion of a database “WLM 112 would determine the table name in the query plan on which the table scan operation would get performed. WLM 112 may be further configured to check in the database 114, whether there are any applicable table scan rules that correspond to the table identified in the query plan.”; para 0034-0035 further discloses that “WLM 112” keeps track of the historical pattern of execution) ; and transmitting the results in response to the query (Arthanarisamy, para 0023 discloses sending/transmitting results of the query to client “FIG. 1 illustrates a client 102, a device to enable a user to send a request to the server 104. In one example, the request may be an input to execute the query and generate a result set by running the query on the database. ”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan into applying rules for database table scan process to improve query performance of Arthanarisamy to produce an expected result of applying processing rules automatically for a query improvement. The modification would be obvious because one of ordinary skill in the art would be motivated to improve query performance.

Claim 2, 6, 8, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan, Shasank et al (PGPUB Document No. 20170031967), hereafter referred as to “Chavan”, in view of Arthanarisamy; Krishnamurthy  (PGPUB Document No. US 20180218041), hereafter, referred to as “Arthanarisamy”, in view of Collins, Jesse et al (US Patent Document No. US 8655867), hereafter, referred to as “Collins”.

Regarding Claim 2 (Original), Chavan and Arthanarisamy teach all the limitations of claim 1 and Arthanarisamy further teaches further comprising receiving the query from a client computing device over a communication network (Arthanarisamy, Fig. 1 and para 0022-0023 disclose receiving query request “FIG. 1 illustrates a client 102, a device to enable a user to send a request to the server 104. In one example, the request may be an input to execute the query and generate a result set by running the query on the database. ”)
Chavan and Arthanarisamy teach rule based query processing but they don’t explicitly teach wherein the query is placed by a user representing a tenant in a multi-tenant environment.
However, in the same field of endeavor of data query & retrieval Collins teaches wherein the query is placed by a user representing a tenant in a multi-tenant environment (Collins, claim 11 discloses querying in multi-tenant environment “the combined query being limited to the portion of the multi-tenant database that the tenant has access to”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan and Arthanarisamy into multi-tenant environment of Collins to produce an expected result of re-using same data infrastructure by allowing multi-tenant access. The modification would be obvious because one of ordinary skill in the art would be motivated to re-use already available working environment.

Claim 3, cancelled.

Regarding Claim 6 (Original), Chavan and Arthanarisamy teach all the limitations of claim 1 Chavan further teaches and further based on the efficient classes without having to process the inefficient classes (Chavan, para 0086 discloses based on the query expression statistics metadata replacing inefficient expressions/classes for better performance “In response to receiving a query, a database server instance compares the query criteria against metadata values stored in one or more columns of ESS 100. For example, if a client requests expressions that exceed a certain runtime cost threshold, the database server may compare the threshold against the runtime cost value for each expression entry within ESS 100. Similarly, the database server instance may compare criteria against the occurrence count, evaluation count, selectivity rate, timing information, and/or another value or combination of values maintained within ESS 100. Based on the comparison, the database server instance generates and returns a set of expression records that satisfy the query criteria”)
Chavan and Arthanarisamy teach rule based query processing but he does not explicitly teach wherein the results are generated based on the contents of the one or more portions of the database.
However, in the same field of endeavor of data query and retrieval Collins teaches wherein the results are generated based on the contents of the one or more portions of the database (Collins, Claim 1 & 11 disclose querying  and sending results & which can be from portion of database as disclosed in claim 11 “each tenant having a different portion of the table and the database that the tenant has access to; the combined query being limited to the portion of the multi-tenant database that the tenant has access to; the method further comprising computing the cost of the query having the clause based on the portion of the multi-tenant database that the tenant has access to”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan and Arthanarisamy into executing query for result only on a portion of a database of Collins to produce an expected result of saving query processing time. The modification would be obvious because one of ordinary skill in the art would be motivated to save query processing time by allowing query to perform only on some portion of the database.

Regarding claim 8, dependent on rejected claim 7 and further analysis are similar to claim rejection 2 and are applicable to claim 8.

Claim 9, cancelled.

Regarding claim 12, dependent on rejected claim 7 and further analysis are similar to claim rejection 6 and are applicable to claim 12.

Regarding claim 14, dependent on rejected claim 13 and further analysis are similar to claim rejection 2 and are applicable to claim 14.

Claim 15, cancelled.

Regarding claim 18, dependent on rejected claim 13 and further analysis are similar to claim rejection 6 and are applicable to claim 18.

Claim 4-5 and 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan, Shasank et al (PGPUB Document No. 20170031967), hereafter referred as to “Chavan”, in view of Arthanarisamy, Krishnamurthy  (PGPUB Document No. US 20180218041), hereafter, referred to as “Arthanarisamy”, in further view of Emerson, Gene et al (US Patent Document No. US 5845276), hereafter, referred to as “Emerson”.

Regarding Claim 4 (Previously presented), Chavan and Arthanarisamy teach all the limitations of claim 1 and Arthanarisamy further teaches further comprising matching the historical processing patterns against the set of rules to identify one or more portions of the database (Arthanarisamy, here the examiner interprets any table/s in a database as “portions of the database”, para 0037 discloses searching by the queries in tables (portion of database) based on the pattern of execution “WLM 112 can determine whether execution of the query results in one of a Cartesian join or a table scan between the tables and whether it can be allowed to be executed. WLM 112 is configured to read through the threshold rules cited in the table information”; further para 0034-0035 discloses executing query based on historical information/statistics of a query pattern “WLM 112 may be configured to monitor workload activities based on a historical record, and provide important information on overall response time patterns for the execution of the query”),
But they don’t explicitly teach and accessing the one or more portions of the database for having content regarded as relevant in processing of the query.
However, in the same field of endeavor of efficient data retrieval Emerson teaches and accessing the one or more portions of the database for having content regarded as relevant in processing of the query (Emerson, col 7 line 54-59 discloses based on some entries scanning only a portion of database which is relevant to queries for content/answer retrieval “the Database Link.TM. server can scan a given query and identify which fields are necessary. A look-up table defines where this information is located and then only this particular part of the database has to be scanned to answer the particular query.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan and Arthanarisamy into executing query for result only on a portion of a database of Collins to produce an expected result of saving query processing time. The modification would be obvious because one of ordinary skill in the art would be motivated to save query processing time by allowing query to perform only on some portion of the database.

Regarding Claim 5 (Previously presented), Chavan, Arthanarisamy and Emerson teach all the limitations of claim 4 and Emerson further teaches wherein the one or more portions of the database are accessed without having to access other portions of the database (Emerson, col 7 line 54-59 discloses based on some entries scanning only a portion of database which is relevant to queries for content/answer retrieval “the Database Link.TM. server can scan a given query and identify which fields are necessary. A look-up table defines where this information is located and then only this particular part of the database has to be scanned to answer the particular query.”).

Regarding claim 10, dependent on rejected claim 7 and further analysis are similar to claim rejection 4 and are applicable to claim 10.

Regarding Claim 11 (Previously presented), Chavan and Arthanarisamy teach all the limitations of claim 7 but they don’t explicitly teach wherein the one or more portions of the database are accessed without having to access other portions of the database.
However, in the same field of endeavor of efficient data retrieval Emerson teaches wherein the one or more portions of the database are accessed without having to access other portions of the database (Emerson, col 7 line 54-59 discloses based on some entries scanning only a portion of database which is relevant to queries for content/answer retrieval “the Database Link.TM. server can scan a given query and identify which fields are necessary. A look-up table defines where this information is located and then only this particular part of the database has to be scanned to answer the particular query.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan and Arthanarisamy into executing query for result only on a portion of a database of Collins to produce an expected result of saving query processing time. The modification would be obvious because one of ordinary skill in the art would be motivated to save query processing time by allowing query to perform only on some portion of the database.

Regarding claim 16, dependent on rejected claim 13 and further analysis are similar to claim rejection 4 and are applicable to claim 16.

Regarding Claim 17 (Currently Amended), Chavan and Arthanarisamy teach all the limitations of claim 13 but they don’t explicitly teach wherein the one or more portions of the database are accessed without having to access other portions of the database.
However, in the same field of endeavor of efficient data retrieval Emerson teaches wherein the one or more portions of the database are accessed without having to access other portions of the database (Emerson, col 7 line 54-59 discloses based on some entries scanning only a portion of database which is relevant to queries for content/answer retrieval “the Database Link.TM. server can scan a given query and identify which fields are necessary. A look-up table defines where this information is located and then only this particular part of the database has to be scanned to answer the particular query.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate removing inefficient operators from a query of Chavan and Arthanarisamy into executing query for result only on a portion of a database of Collins to produce an expected result of saving query processing time. The modification would be obvious because one of ordinary skill in the art would be motivated to save query processing time by allowing query to perform only on some portion of the database.

Response to Arguments 

I.	35 U.S.C §102 and 35 U.S.C §103
Applicant’s arguments filed on 12/11/2020 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. D./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164